Case: 15-11247      Document: 00513664792         Page: 1    Date Filed: 09/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 15-11247                                 FILED
                                  Summary Calendar                       September 6, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JANET LENELL EASTER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:00-CR-241-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Janet Lenell Easter appeals the 24-month sentence imposed following
the revocation of her supervised release for her conviction for possession with
intent to distribute cocaine base. She argues that the district court erred in
failing to consider the advisory policy statement of U.S.S.G. § 7B1.4. She
contends that the record does not show that the district court was aware of the
advisory range of 5 to 11 months of imprisonment or that it implicitly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11247    Document: 00513664792     Page: 2   Date Filed: 09/06/2016


                                 No. 15-11247

considered that range as set forth in the Supervised Release Violation Report
(SRVR).
      The Government maintains that we should review the district court’s
revocation sentence for plain error because Easter did not raise this specific
objection below. Easter argues that she had no opportunity to make this
objection before the district court and therefore urges us to review her claim
under the “plainly unreasonable” standard, which generally applies to
revocation sentences. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). We need not decide which of these two standards apply, however, as
both require an appellant to show that the district court erred, see id.; Puckett
v. United States, 556 U.S. 129, 135 (2009), a showing Easter fails to make.
      The record does not support Easter’s assertion that the district court did
not consider the policy statement in § 7B1.4. The probation officer provided a
SRVR to the district court that included § 7B1.4’s recommended imprisonment
range of 5 to 11 months in prison. At the revocation hearing, the district court
expressly referenced the SRVR, supporting the conclusion that the district
court reviewed the SRVR and implicitly considered the policy statement and
the advisory range discussed therein. See United States v. Caton, 430 F. App’x
327, 329 (5th Cir. 2011) (“The record, which includes the probation officer’s
dispositional report, indicates that the district court implicitly considered the
sentencing range set forth in the policy statements of the Guidelines.”); United
States v. Rodriquez, 102 F. App’x 373, 374 (5th Cir. 2004) (holding that the
district court implicitly considered the necessary factors where the court was
provided with an SRVR stating the sentencing options). Thus, because Easter
has not shown any error by the district court, her sentence is AFFIRMED.




                                       2